338 F.2d 1017
Mike ORTIZ, Appellant,v.Harold A. COX, Warden, New Mexico State Penitentiary, Appellee.
No. 7849.
United States Court of Appeals Tenth Circuit.
Dec. 8, 1964.

Jerry D. Sokolosky, Oklahoma City, Okl., for appellant.
L. D. Harris, Sp. Asst. Atty. Gen., for appellee.
Before MURRAH, Chief Judge, and PICKETT and SETH, Circuit Judges.
PER CURIAM.


1
This is a sucessive application to the New Mexico Federal Court attacking the validity of the petitioner's State sentence.  The trial Court allowed the petitioner to proceed in forma pauperis and upon examining the petition and the records of the Court, particularly the record in cause No. 4046, found that this petition raised no new grounds for relief not presented and adversely decided against the petitioner in cause No. 4046, entitled Ortis v. Woodruff.


2
The case was brought here on probable cause, and counsel was appointed to represent the petitioner.  Upon consideration of the record and oral argument of counsel, the judgment of the trial Court is affirmed.